Citation Nr: 1517820	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from to November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, the Veteran testified at a personal hearing before a Decision Review Officer.  He and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2011.  Transcripts of these hearing are associated with the claims file.

In May 2012, the Board remanded the appeal to attempt to obtain outstanding treatment records pertaining to the Veteran's claim for PTSD.  In January 2014, the the claim was denied by the Board.   Thereafter, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the Court of Appeals for Veterans Claims (Court).  In the JMR, the parties agreed that the Board's decision did not fully afford the Veteran his due process rights by ensuring that he was provided a supplemental statement of the case (SSOC) addressing his PTSD claim as directed by the Board in the May 2012 remand.  In a November 2011 Order, the Court granted the motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To provide the Veteran a supplemental statement of the case.

In May 2012, the Board remanded three claims, to include entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In the remand, the Board directed the RO to obtain additional treatment records and to schedule VA examinations.  In addition, the Board instructed that following additional development, the RO should readjudicate the claims and provide the Veteran a supplemental statement of the case (SSOC) if the claims were not granted.

In April 2013, the RO granted service connection for major depressive disorder, but, did not grant service connection for PTSD so that claim remanded on appeal.  In addition, the RO issued a SSOC that addressed only two of the issues that were remanded by the Board in May 2012.  These issues did not include entitlement to service connection for PTSD.

In January 2014, the claims, to include entitlement to service connection for PTSD, were returned to the Board.  Service connection was denied.

Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the claim for service connection for PTSD shall be remanded for issuance of a SSOC.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Tne Veteran and his representative should be furnished a supplemental statement of the case (SSOC) on the issue of entitlement to service connection for PTSD and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




